DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westerman et al (Westerman) (US7,841,512).
Regarding claim 1, Westerman teaches a method (Figs 1-10 and 12) of collapsing a box from an expanded configuration (Fig. 10) to a collapsed configuration (Fig. 9), the box comprising a side panel (in the below annotated Fig. 9) and a bottom panel (in the below annotated Fig. 9) attached to the side panel, the method comprising: bending a center fold line (in the below annotated Fig. 9) of the side panel; unbending a length fold line (in the below annotated Fig. 9) defined between the side panel and the bottom panel; bending a first corner fold line (in the below annotated Fig. 9) that extends from a bottom panel corner (in the below annotated Fig. 9) of the bottom panel to an edge fold line of a center subpanel of the bottom panel (in the below annotated Fig. 3); and bending a second corner fold (in the below annotated Fig. 9) line that extends from the bottom panel corner to a longitudinal center line (see the below annotated Fig. 9 where the longitudinal center line is the fold line between the second corner fold line and the first former fold line)  that bisects a bottom panel edge of the bottom panel.
Regarding claim 2, wherein the method comprises: simultaneously bending the center fold line of the side panel, unbending the length fold line, and bending the second corner fold line; and then bending the first corner fold line (Figs 1-10 and 12).
Regarding claim 3, wherein the bottom panel is symmetric about the longitudinal center line (Figs 1-10 and 12).
Regarding claim 4, wherein: the edge fold line comprises an end, the end defining a subpanel corner; and the first corner fold line meets the subpanel corner (Figs 1-10 and 12).
Regarding claim 5, wherein the bottom panel comprises a center fold line substantially aligned with the longitudinal center line, and the method further comprises bending the center fold line of the bottom panel (Figs 1-10 and 12).
Regarding claim 6, wherein the side panel is a first side panel, the box further comprising a second side panel opposite the first side panel, the method further comprising bending a second center fold line of the second side panel and unbending a second length fold line defined between the second side panel and the bottom panel (Figs 1-10 and 12).
Regarding claim 7, further comprising folding each of the first side panel and the second side panel inward towards one other (Figs 1-10 and 12).
Regarding claim 8, wherein the box further comprises a third side panel and a fourth side panel, the method further comprising moving the third side panel and the fourth side panel inward towards one another (Figs 1-10 and 12).
Regarding claim 9, wherein the bottom panel defines a rectangular shape in an expanded configuration and a truncated pyramidal shape in the collapsed configuration (Figs 1-10 and 12).
Regarding claim 10, further comprising moving the center subpanel of the bottom panel away from the side panel (Figs 1-10 and 12).
Regarding claim 11, wherein the center subpanel is substantially planar in the collapsed configuration (Figs 1-10 and 12).
Regarding claim 12, wherein the box defines a collapsed volume in the collapsed configuration and an expanded volume in an expanded configuration, wherein the collapsed volume is less than an expanded volume (Figs 1-10 and 12).
Regarding claim 13, further comprising positioning an insulating liner (where the liner is between inner and outer surfaces shown in Fig. 12) adjacent to the box in the collapsed configuration (Figs 1-10 and 12).
Regarding claim 14, further comprising positioning a box top adjacent to the insulating liner, the insulating liner oriented between the box and the box top (Figs 1-10 and 12).
Regarding claim 15, further comprising securing the insulating liner and the box top to the box (Figs 1-10 and 12).
Regarding claim 16, wherein securing the insulating liner and the box top to the box comprises wrapping a side tab of the box top around a portion of the insulating liner and a portion of the box (Figs 1-10 and 12).
Regarding claim 17, wherein the center fold line is a double center fold line comprising a first center fold line and a second center fold line, and wherein bending the center fold line of the side panel comprises bending the first center fold line and bending the second center fold line (Figs 1-10 and 12). 

    PNG
    media_image1.png
    797
    1002
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    631
    656
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736